Citation Nr: 1146742	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO. 10-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2. Entitlement to a rating in excess of 20 percent for type II diabetes mellitus (diabetes). 

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity (right arm neuropathy). 

4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity (left arm neuropathy).

5. Entitlement to an initial rating in excess of 10 percent for tinnitus. 

6. Entitlement to a compensable rating for hearing loss.

7. Entitlement to an initial rating in excess of 10 percent for an adjustment disorder with anxious and depressed mood.

8. Entitlement to service connection for atrial arryythmia with pacemaker (construed as ischemic heart disease) (heart disorder), under the provisions of Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer).

9. Entitlement to an effective date prior to May 8, 2001, for the grant of service connection for diabetes.

10. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESSES AT HEARING ON APPEAL

Veteran and L.H.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 RO rating decision that denied entitlement to service connection for atrial arrhythmia with pacemaker, to include as secondary to the service connected diabetes mellitus type II.  In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record.

At his October 2011 hearing, the Veteran raised several issues that are not before the Board. These include his rating for erectile dysfunction, his rating for cataracts, and special monthly compensation for loss of creative organ. These issues were last addressed in an April 2010 statement of the case (SOC). These matters are REFERRED to the RO for proper development.

At his October 2011 hearing, the Veteran disagreed with an August 2011 rating decision which denied service connection for a heart disorder and denied an earlier effective date for the grant of service connection for diabetes. Based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding these issues to the RO for the issuance of an SOC.

The issues of the initial ratings for PTSD, right and left arm neuropathy, hearing loss, and an adjustment disorder; an increased rating for diabetes; TDIU; service connection for a heart disorder; and an earlier effective date for the grant of service connection for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

On October 24, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for an initial rating in excess of 10 percent for tinnitus.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for tinnitus have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. At his October 2011 hearing, the Veteran stated that he would like withdraw the appeal for an initial rating in excess of 10 percent for tinnitus. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran timely disagreed with the August 2011 rating decision. 38 C.F.R. § 20.302(a) (2011). According to the Court's decision in Manlincon, supra, a remand is required to send the Veteran a SOC with respect to service connection for a heart disorder and the effective date for the grant of service connection for diabetes.

The Veteran is seeking an increased initial rating for an adjustment disorder, currently rated 10 percent disabling. He was granted service connection for an adjustment disorder in April 2010. That same month, the Veteran disagreed with the rating assigned by that decision. An SOC was issued in December 2009. That same month, the Veteran filed a VA Form 9 and checked the box indicating that he wanted to appeal all of the issues listed on the SOC and supplemental statement of the case (SSOC). This issue was certified to the Board in November 2008. It was not discussed at the Veteran's hearing before the undersigned in October 2011. As such, the Veteran should be scheduled for a new hearing on this matter.

At his October 2011 hearing, the Veteran reported that service-connected diabetes, hearing loss, and peripheral neuropathy of the arms had all become more severe since the last VA examinations for each disability. In addition, the Veteran's representative contended that the Veteran's hearing loss examination was conducted by an examiner who was terminated due to issues with his examinations. See Hearing Transcript, pages 1-13 (Oct. 2011). The Veteran should be scheduled for new VA examinations for each disability. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran has not been afforded a VA examination which considers the impact of his numerous service-connected disabilities on his ability to obtain and maintain substantially gainful employment. Such an examination should be scheduled. 38 C.F.R. § 3.159 (2011).

At his hearing in October 2011, the Veteran stated that he had recently applied for Social Security Administration (SSA) disability benefits. These SSA records are not in the file. They should be obtained before readjudicating the claim since they are potentially relevant. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran receives regular treatment at the Salem VA Medical Center (VAMC) and from Dr. Brian Torre, his private primary care provider. See Hearing Transcript and SSA Application. The Veteran also submitted a page from his SSA disability benefits application which lists several providers. These providers are Dr. John Priddy, Dr. Waylo Staykov, Dr. Welch, Dr. Kim, Lewis Gale Clinic, and Roanoke Memorial. While records from some of these providers are already associated with the claims file, there may be updated records available. Current and complete records should be obtained from all providers. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new videoconference hearing before a Veteran's Law Judge on the issue of an initial rating in excess of 10 percent for adjustment disorder.

2. Additional VCAA notice must be provided to the Veteran, including a description of the provisions of the VCAA, notice of the evidence required to substantiate the claim, and notice of the Veteran's responsibilities and VA's responsibilities in developing the evidence, including what evidence the Veteran is responsible to obtain and what evidence VA will obtain.

3. Obtain the Veteran's current and complete SSA disability benefits records, including records from the Salem VAMC. Evidence of attempts to obtain these records should be associated with the claims file.

4. Obtain the Veteran's current and complete VA treatment records, including records from the Salem VAMC. Evidence of attempts to obtain these records should be associated with the claims file.

5. Obtain the Veteran's current and complete treatment records from Dr. John Priddy. Evidence of attempts to obtain these records should be associated with the claims file.

6. Obtain the Veteran's current and complete treatment records from Dr. Waylo Staykov. Evidence of attempts to obtain these records should be associated with the claims file.

7. Obtain the Veteran's current and complete treatment records Dr. Kim. Evidence of attempts to obtain these records should be associated with the claims file.

8. Obtain the Veteran's current and complete treatment records from Lewis Gale Clinic. Evidence of attempts to obtain these records should be associated with the claims file.

9. Obtain the Veteran's current and complete treatment records from Roanoke Memorial. Evidence of attempts to obtain these records should be associated with the claims file.

10. Schedule the Veteran for a VA examination to determine the current severity of service-connected diabetes and peripheral neuropathy of the arms. The examination should also consider the impact of the Veteran's service-connected disabilities on his employment.

The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical, including ordering an EMG, and describe the current severity of the Veteran's diabetes and peripheral neuropathy of the upper extremities.

The examiner should also comment on the Veteran's employment and employability. A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed. The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities. His service-connected disabilities are: type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, tinnitus, bilateral hearing loss, erectile dysfunction, and adjustment disorder with anxious and depressed moods.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

11. Schedule the Veteran for a VA examination to determine the current severity of service-connected bilateral hearing loss. The examination should include the Maryland CNC test and a puretone audiometry test.

The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

12. After completing the above action, the issues of the initial ratings for PTSD, right and left arm neuropathy, hearing loss, and an adjustment disorder; an increased rating for diabetes; and TDIU should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

13. Provide the Veteran and his representative an SOC on the issues of whether he is entitled to service connection for a heart disorder and the effective date for the grant of service connection for diabetes. Give him time to perfect an appeal of these claims by filing a timely Substantive Appeal (VA Form 9 or equivalent). Only if he does appeal should these claims be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


